Title: From George Washington to Major General John Sullivan, 28 August 1778
From: Washington, George
To: Sullivan, John


          
            Dear Sir
            Head Quarters White plains 28 Augt 1778 12 OClock Noon
          
          I am exceedingly anxious to hear the determination of yourself and the General Officers
            upon the great reverse of your prospects, since the French Fleet left you. I however
            think it incumbent upon me to inform you, that from a variety of intelligence, Lord Howe
            put to sea again on Tuesday, his design no doubt to
            attempt the relief of New port, which will be easily effected, either by throwing in a
            reinforcement or withdrawing the Garrison, as I take it for granted the French Fleet
            would not have returned, had your protest reached them. I also yesterday received
            information from Long Island, that looks like a great and general move among the British
            Army, the real intent I have not been able to learn, but I think part of it must be
            meant to cooperate with their fleet, especially as many transports are drawn into the
            sound. You will more than probable have come to a decisive resolution either to abandon
            the enterprise or to attack long before this reaches you, but lest you should not, I
            have given you all the information that I have been able to obtain, that you may judge
            more fully of the propriety of remaining upon the Island under such appearances. The
            Wind is now contrary and if it continues a short time, this will reach you before the
            transports can, should they be bound Eastward.
          supposing you should remove from the Island, I desire you will keep as many of your
            troops together as you possibly can. We do not know the views of the enemy, should they
            be Eastward, you may be able with a force already collected, and the assistance of the
            Militia, to keep them from making much progress, untill a reinforcement from this army
            would join you.
          I will just add a hint, which, made use of in time, may prove important, and answer a
            very salutary purpose. Should the expedition fail, thro’ the 
            abandonment of the French Fleet, the Officers concerned will be apt to complain loudly. But prudence dictates that we should put
            the best face upon the matter and, to the World, attribute the removal to Boston, to
            necessity. The Reasons are too obvious to need explaining. The principal one is, that
            our British and internal enemies would be glad to improve the least matter of complaint
            and disgust against and between us and our new Allies into a serious rupture. I am
            &c.
        